 


114 HRES 536 EH: Supporting freedom of the press in Latin America and the Caribbean and condemning violations of press freedom and violence against journalists, bloggers, and individuals exercising their right to freedom of speech.
U.S. House of Representatives
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 536 
In the House of Representatives, U. S.,

December 15, 2015
 
RESOLUTION 
Supporting freedom of the press in Latin America and the Caribbean and condemning violations of press freedom and violence against journalists, bloggers, and individuals exercising their right to freedom of speech. 
 
 
Whereas despite the strong tradition of independent and critical media in many countries in Latin America and the Caribbean, journalists in some countries are becoming increasingly vulnerable to violence and government harassment; Whereas, on July 29, 2015, the Western Hemisphere Subcommittee convened a hearing titled “Threats to Press Freedom in the Americas” and Carlos Lauria, Senior Americas Program Coordinator at the Committee to Protect Journalists stated that “Scores of journalists have been killed and disappeared. Media outlets have been bombed and forced into censorship***. Censorship due to violence in Latin America has reached one of its highest points since most of the region was dominated by military rule more than three decades ago.”; 
Whereas in 2014, Cuban authorities detained 1,817 members of civil society, 31 of whom were independent journalists; Whereas in Cuba, independent journalists face sustained harassment, including detention and physical abuse from the Castro regime; 
Whereas in Ecuador, in September 2015, the government took steps to close the sole press freedom monitoring organization, Fundamedios, for exceeding its corporate charter, but the government relented in the face of international criticism and potential economic reprisals; Whereas in the country, forced corrections by the government have become a means of institutional censorship; 
Whereas according to the Committee to Protect Journalists, Mexico is one of the most dangerous countries in the world for the press; Whereas in Mexico, over 50 journalists have been killed or have disappeared since 2007, at least 11 reporters have been killed since 2011, 4 of them in direct reprisal for their work; 
Whereas according to the Committee to Protect Journalists, at least four journalists have been killed in Brazil in 2015, many times after being tortured and having their bodies mutilated; Whereas Evany José Metzker, a political blogger in the state of Minas Gerais who had been investigating a child prostitution ring, was found decapitated outside the town of Padre Paraíso; 
Whereas according to the Organization of American States (OAS) 2014 Annual Report of the Inter-American Commission on Human Rights, journalists covering protests in Venezuela were subject to assaults, obstruction, detention, raids, threats, censorship orders, and confiscation or destruction of equipment; Whereas, on April 21, 2015, a lawsuit within the 29th District Tribunal of the Metropolitan area of Caracas charged the journal El Nacional and its Chief Editor Miguel Henrique Otero for “reproducing false information” and was forced to flee Venezuela; 
Whereas the Honduran national human rights commissioner reported that eight journalists and social communicators were killed as of September, compared with three in 2013, and dozens of cases in which journalists reported being victims of threats and persecution; Whereas according to the OAS 2014 Annual Report of the Inter-American Commission on Human Rights, members of the media and nongovernmental organizations (NGOs) stated the press “self-censored” due to fear of reprisal from organized crime or corrupt government officials; 
Whereas in Colombia, there were 98 incidents of violence and harassment against journalists, 30 were physically attacked, and 45 were victims of harassment or intimidation due to their reporting; Whereas members of illegal armed groups sought to inhibit freedom of expression by intimidating, threatening, kidnapping, and killing journalists; 
Whereas national and international NGOs reported that local media representatives regularly practiced self-censorship because of threats of violence from these groups; Whereas according to the OAS 2014 Annual Report of the Inter-American Commission on Human Rights, throughout 2014, Guatemala presented accounts of cases of harassment and the filing of several criminal complaints against a newspaper that criticized the Administration; 
Whereas according to the Department of State’s Country Reports on Human Rights Practices for 2014 in Nicaragua, the government continued to use direct and indirect means to pressure and seek to close independent radio stations, allegedly for political reasons; Whereas according to the Department of State’s Country Reports on Human Rights Practices for 2014 in Argentina, a survey released of 830 journalists throughout the country indicated 53 percent of respondents worked for a media outlet that self-censored content; and 
Whereas almost half the journalists surveyed said they self-censored in their reporting on the national government: Now, therefore, be it  That the House of Representatives— 
(1)supports a free press in Latin America and the Caribbean and condemns violations of press freedom and violence against journalists;  (2)urges countries in the region to implement recommendations from the Organization of American States’ Office of the Special Rapporteur for Freedom of Expression to its Member States;  
(3)urges countries in Latin America and the Caribbean to be vocal in condemning violations of press freedom, violence against journalists, and the culture of impunity that leads to self-censorship;  (4)urges countries in the Western Hemisphere to uphold the principles outlined in the Inter-American Democratic Charter and urges their neighbors in the region to stand by the charter they are a party to; and  
(5)urges the United States Agency for International Development and the Department of State to assist, when appropriate, the media in closed societies to promote an open and free press.  Karen L. Haas,Clerk. 